DETAILED ACTION
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
It is noted that no Information Disclosure Statement has been filed.
No IDS has been received for this application. Applicants are reminded of the Duty to Disclose, from section 2001 of the MPEP (emphasis added). MPEP 2001 Duty of Disclosure, Candor, and Good Faith [R-08.2012] 37 C.F.R. 1.56 Duty to disclose information material to patentability. 
(a) A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section.

Double Patenting
Claims 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of Patent No. 10713030, 10152314, and 10620930.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
“A domain-separated licensing management system (DSLMS), comprising: at least one memory configured to store a domain tree structure; at least one processor configured to execute instructions stored in the at least one memory to perform actions comprising: determining a respective number of software licenses assigned and a respective number of software licenses used at each leaf node of the domain tree structure; calculating a respective number of software licenses assigned and a respective number of software licenses used at each non-leaf node of the domain tree structure based on the respective number of software licenses assigned and the respective number of software licenses used at each leaf node of the domain tree structure; determining whether the domain tree structure is non-compliant, partially-compliant, or fully-compliant; and providing an indication that the domain tree structure is non-compliant, partially-compliant, or fully-compliant” (claim 1, instant application) is analogous to 
“A platform-as-a-service system operable to manage software entitlements in a computing network, the system comprising: a memory; and a processor, wherein the memory includes instructions executable by the processor to cause the system to perform operations comprising: invoking one or more discovery probes to identify software installed on one or more computing devices within the computing network; determining patterns of software usage for the identified software installed on the one or more computing devices within the computing network based at least in part on data received from the one or more discovery probes; predicting future software usage based on the determined patterns of software usage; determining an estimate of future software usage based on the predicted future software usage; determining a reallocation of software entitlements for the software installed based on the predicted future software usage; selecting the identified software to be a software reclamation candidate based on the determined estimate of future software usage; generating instructions to implement the reallocation of the software entitlements; controlling, based on the determined reallocation of software entitlements and generated instructions, the one or more computing devices within the computing network to uninstall the software reclamation candidate; determining a potential cost savings realized by the reallocation; and providing for display, on a graphical user interface, an indication of the determined potential cost savings” (claim 1, patent 10713030), analogous to 
“A Platform-as-a-service system operable to manage software entitlements in a computing network, the system comprising: a memory; and a processor, wherein the memory includes instructions executable by the 
“A system operable to provision software in computing networks, the system comprising: a memory; and a processor, wherein the memory includes instructions executable by the processor to cause the system to: invoke one or more discovery probes to identify software installed on one or more computing devices within the computing network; retrieve software usage data based at least on the one or more discovery probes; determine software usage predictions based on the software usage data; determine software entitlement metrics based on the software usage predictions, software installation models, and software entitlement data; allocate, based on the software usage predictions, software installation models, and the software entitlement data, per user software entitlements and per device software entitlements to obtain an allocation of software entitlements, wherein allocating per user software entitlements and per device software entitlements to obtain the allocation of software entitlements is based on the software installation models; update the software installation models in a configuration management database based on the one or more discovery probes; select software entitlements for procurement based on the software installation models and the software usage predictions; transmit data indicating the selected software entitlements to a client device; and invoke installation or uninstallation of the software responsive to the allocation of software entitlements” (claim 1, patent 10620930).
This is a provisional obviousness-type double patenting rejection because the conflicting claims of the instant application have not in fact been patented.
The claims of the conflicting patents and/or applications contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims 1-20 of the instant application therefore are not patently distinct from the copending application claims and as such are unpatentable for obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species with that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic claim. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining, calculating, determining, and providing. 
This judicial exception is not integrated into a practical application because they are broad enough to cover making a determination/calculation in the mind, other than the generic computer components. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only use generic computer components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process and are not patent eligible.
The claims are directed to well-understood, routine, and conventional activity as evidenced by the “background of the invention” section.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (20010013024), and further in view of Kacin (20130019316).
Sabharwal (20050289072) across networks license management
Regarding claims 1, 11, Takahashi teaches 1. A domain-separated licensing management system (DSLMS), comprising: at least one memory configured to store a domain tree structure; at least one processor configured to execute instructions stored in the at least one memory to perform actions 
determining a respective number of software licenses assigned and a respective number of software licenses used at each leaf node of the domain tree structure (par.64-68, 87-90); 
calculating a respective number of software licenses assigned and a respective number of software licenses used at each non-leaf node of the domain tree structure based on the respective number of software licenses assigned and the respective number of software licenses used at each leaf node of the domain tree structure (abstract, par.18-23, 54-58).
Takahashi teaches determining terminals/sections of the domain/network having more/less licenses than licenses in use or purchased, and reporting a state of the domain/section/network (par.19-23, 42-45, 61-80).
Takahashi does not expressly disclose, however, Kacin teaches determining whether the domain tree structure is non-compliant, partially-compliant, or fully-compliant; and providing an indication that the domain tree structure is non-compliant, partially-compliant, or fully-compliant (abstract, par.6-8, 29-31, 65-69, 83-84). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Takahashi to provide compliance determinations as taught by Kacin.
One of ordinary skill in the art would have been motivated to perform such a modification to further manage licenses by a vendor (Kacin, par.2-6, 28-35, 65-70, 83-87).
Regarding claim 18, Takahashi teaches 18. A non-transitory, computer-readably medium storing instructions executable by a processor of a computing device to manage software licenses using a domain tree structure that corresponds to a structure of a domain-separated client instance, wherein the instructions comprise instructions to (abstract, par.43-47, 87-90): 
determine a respective number of software licenses assigned and a respective number of software licenses used at each granular domain of the domain-separated client instance (par.64-68, 87-90); 

Takahashi teaches determining terminals/sections of the domain/network having more/less licenses than licenses in use or purchased, and reporting a state of the domain/section/network (par.19-23, 42-45, 61-80).
Takahashi does not expressly disclose, however, Kacin teaches determine and provide an indication that the domain tree structure is partially compliant, and in response, rebalance the domain tree structure to be fully-compliant (abstract, par.6-8, 29-31, 65-69, 83-84). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Takahashi to provide compliance determinations as taught by Kacin.
One of ordinary skill in the art would have been motivated to perform such a modification to further manage licenses by a vendor (Kacin, par.2-6, 28-35, 65-70, 83-87).
Regarding claims 2, 12, Takahashi/ Kacin teaches wherein to determine the respective number of software licenses assigned and the respective number of software licenses used at each leaf node, the at least one processor is configured to execute the instructions stored in the at least one memory to perform actions comprising: executing a discovery and reconciliation job that accesses each granular domain of a domain-separated client instance represented by the domain tree structure to determine the respective number of software licenses assigned and the respective number of software licenses used at each leaf node of the domain tree structure (Takahashi, abstract, par.18-23, 54-58, Kacin, par.38-41). 
Regarding claim 3, 13, Takahashi/ Kacin teaches wherein to calculate the respective number of software licenses assigned and the respective number of software licenses used at each non-leaf node, the at least one processor is configured to execute the instructions stored in the at least one memory to 
Regarding claim 4, Takahashi/ Kacin teaches wherein, to determine whether the domain tree structure is non-compliant, the at least one processor is configured to execute the instructions stored in the at least one memory to perform actions comprising: determining whether the respective number of software licenses assigned is less than the respective number of software licenses used at a top node of the domain tree structure (Kacin, par.68-74). 
Regarding claim 5, Takahashi/ Kacin teaches wherein, to determine whether the domain tree structure is partially-compliant, the at least one processor is configured to execute the instructions stored in the at least one memory to perform actions comprising: after determining that the domain tree structure is not non-compliant, determining whether the respective number of software licenses assigned is less than the respective number of software licenses used at each leaf node of the domain tree structure (Kacin, par.68-74). 
Regarding claim 6, Takahashi/ Kacin teaches wherein, to determine whether the domain tree structure is fully-compliant, the at least one processor is configured to execute the instructions stored in the at least one memory to perform actions comprising: after determining that the domain tree structure is not non-compliant, determining whether the respective number of software licenses assigned is greater than or equal to the respective number of software licenses used at each leaf node of the domain tree structure (Kacin, par.68-74). 
Regarding claim 7, Takahashi/ Kacin teaches wherein the at least one processor is configured to execute the instructions stored in the at least one memory to perform actions comprising: in response to determining that the domain tree structure is partially compliant, rebalancing the respective number of 
Regarding claim 10, Takahashi/ Kacin teaches wherein the at least one processor is configured to execute the instructions stored in the at least one memory to perform actions comprising: in response to determining that the domain tree structure is non-compliant, providing a prompt to purchase of a number of additional software licenses, wherein the number of additional software licenses is sufficient to render the domain tree structure partially-compliant (Takahashi, abstract, 17-22, 66-67, 82-89). 
Allowable Subject Matter
Claims 8-9, 14-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419